USCA11 Case: 20-14580      Date Filed: 04/30/2021      Page: 1 of 3



                                                                   [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 20-14580
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:84-cr-00499-JIC-3

UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

versus

ROBERTO LUIS RENE MARTINEZ,

                                                Defendant - Appellant.
                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (April 30, 2021)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

         Roberto Martinez appeals the district court’s order denying his “motion to

correct the judgment and commitment order [(“J&C”)].” The government has

responded by moving for summary affirmance and to stay the briefing schedule.
          USCA11 Case: 20-14580       Date Filed: 04/30/2021    Page: 2 of 3



      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

An appeal is frivolous if it is “without arguable merit either in law or fact.” Napier

v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002).

      Under Fed. R. Crim. P. 35(a), district courts have 14 days to correct a sentence

that resulted from arithmetical, technical, or other clear error. Id. A motion to alter

or amend a judgment must be filed no later than 28 days after the entry of the

judgment. Fed. R. Civ. P. 59(e).

      Here, there is no substantial question that the district court did not err in

denying Martinez’s judgment because there was nothing it could do to correct the

J&C. First, Martinez’s motion was untimely, as it was filed 14 years after his

conviction was vacated, well past the 28-day time limit. See id. Moreover, the

district court vacated the conspiracy count in 2006 and, thus, there was nothing more

for the district court to do as it is past the 14-day limit under Rule 35(a). See Fed.

R. Crim. P. 35(a). Additionally, Martinez’s statements concerning his motion for

compassionate release are not properly before this Court in the instant appeal,


                                          2
          USCA11 Case: 20-14580      Date Filed: 04/30/2021   Page: 3 of 3



because Martinez appealed the denial of that motion in a separate appeal before this

Court. However, even where the district court mentioned his Count 4 in its order

denying his motion for compassionate release, it simply noted that Count 4 was

subsumed into Count 3 for sentencing purposes. Accordingly, the government’s

motion for summary affirmance is GRANTED and its motion to stay the briefing

schedule is DENIED as moot.




                                         3